Citation Nr: 1520986	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  07-39 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for psoriasis.
 
2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder and anxiety disorder.
 
3.  Entitlement to a rating in excess of 30 percent for sinusitis.

4.  Entitlement to a rating in excess of 10 percent prior to March 30, 2012, and in excess of 20 percent as of March 30, 2012, for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 1969 and from September 1970 to September 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from February 2007,  June 2008, and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico. 

In March 2012 and again in November 2013, the Board remanded these claims for additional development.  

A November 2012 rating decision increased the rating for the left ankle disability to 20 percent effective March 30, 2012.  As that increase does not represent the maximum rating available, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder and anxiety disorder, and entitlement to a rating in excess of 30 percent for sinusitis are REMANDED to the Agency of Original Jurisdiction.



FINDINGS OF FACT

1.  Psoriasis was not shown in service or for many years thereafter, and the only medical opinion evidence of record addressing a relationship between psoriasis and service weighs against the claim.  

2.  For the entire period on appeal, the Veteran's left ankle disability has been manifested by symptoms of continuous pain, stiffness, loss of plantar flexion, and loss of dorsal flexion and more closely approximates marked limitation of motion of the left ankle.  The Veteran's service-connected left ankle disability has not approximated a severe foot injury and ankylosis is not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for service connection for psoriasis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 20 percent rating, but not higher, for a left ankle disability have been met during the entire appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in February 2008, November 2008, and November 2013.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent February 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In this regard, in a November 2013 letter the Veteran was requested to identify and authorize VA to obtain medical records that the Veteran indicated were outstanding in regards to treatment for ankylosis of his left ankle.  However, no response was received from the Veteran.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

The Board notes that the Veteran served in the Republic of Vietnam.  Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides, to include Agent Orange, for all Veterans who served in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014). 

If a Veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) (2014) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2014).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341 -346 (1994); 61 Fed. Reg. 57586 -57589 (1996). 

The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  75 Fed. Reg. 52,202 (2010), 38 C.F.R. § 3.309(e) (2014). 

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. §§ 3.307, 3.309 (2014). 

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to that exposure.  Brock v. Brown, 10 Vet. App. 155 (1997); Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994); 38 U.S.C.A. §§ 1113(b), 1116 (West 2014); 38 C.F.R. § 3.303 (2014). 

In this case, psoriasis is not among the disabilities for which service connection may be presumed based on herbicide exposure.  38 C.F.R. § 3.309(e) (2014). Therefore, service connection for the Veteran's psoriasis may not be presumed based on an association with herbicide exposure.

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, the Veteran is not precluded from establishing service connection for his condition with proof of actual direct causation.  Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  Therefore, the Board will also consider the Veteran's claim on a direct service connection basis.  

The service medical records are negative for complaints, findings, or diagnosis of psoriasis. 

An October 2006 VA medical record shows that the Veteran was seen with complaints of a generalized rash on his face, anterior and posterior chest, and arms.  The symptoms started after he was cutting grass in his house.  The Veteran stated that skin eruptions started the prior Saturday and had remained.  

In the last week of October 2006, the Veteran was seen by VA for primary care follow up regarding a persistent rash that started nine days ago.  Itching was noted.  The assessment was psoriasis apparently, possibly guttata.  

A November 2006 VA dermatology record shows that the Veteran was seen for complaints of itching and skin rash.  Lesions, eczematous patches, were observed on his arms, back, chest, face, forearms, and his lower extremities.  The assessment was seborrheic dermatitis rule out psoriasis. 

A November 2006 VA emergency care record and physician record notes that the Veteran was assessed with bilateral leg cellulitis, severe psoriasis, and seborrheic dermatitis.    

A November 2006 VA dermatology record notes that the Veteran had a history of sudden onset skin rash consistent with either seborrheic dermatitis or psoriasis.  The diagnosis was psoriasis, possibly exacerbated by bacterial infection, possibly streptococcus.  

A December 2006 VA joints examination report notes that the Veteran had active psoriasis on all of his extremities.  

A January 2007 VA dermatology record notes that the Veteran has extensive psoriasis that was not well controlled with Soriatane so far.  

A January 2007 VA skin disease examination report shows that the Veteran stated he developed generalized psoriasis of sudden onset two and a half months ago.  The diagnosis was psoriasis and tinea pedis, by history.  

An April 2009 VA medical record notes that the Veteran has active problem of psoriasis and was receiving treatment.

In a March 2012 VA skin examination report, the examiner opined that the Veteran's psoriasis was not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that a VA dermatology note stated that the psoriasis had been exacerbated by a bacterial infection.

A May 2013 VA record shows that examination was negative for skin manifestations and the only musculoskeletal problem was myalgias of the lower back.  The Veteran was not assessed with psoriasis or left ankle disabilities.  

A May 2013 VA medical record shows that the Veteran had a history of psoriasis that required multiple medications.  

In response to the Board's November 2013 remand instructions, a supplemental opinion was obtained in January 2014.  The prior March 2012 VA examiner noted a review of the records and that the opinion remained that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner noted a rationale to include finding that the Veteran's military medical records were silent for diagnosis and treatment of psoriasis during active service.  Further, medical evidence of a diagnosis was made in October 2006 at the VA medical center.  There was military medical evidence of findings of tinea or skin fungal infections during active service for which the Veteran is already service-connected.  At the time of the March 2012 VA examination, no skin lesions were found, the Veteran was receiving treatment with Humira at that moment and his psoriasis condition was in control at that moment.  The VA examiner also noted a November 2006 VA medical progress note supported evidence that the Veteran's psoriasis was caused secondary to a bacterial infection such as Streptococcus. 

The Board finds that the Veteran's service medical records are negative for complaints, symptoms, or diagnosis of psoriasis.  Post-service medical records first show evidence in October 2006 that the Veteran had a sudden onset of a skin rash that was diagnosed as psoriasis, more than 15 years after separation from his final period of active service.  The passage of many years between service separation and medical documentation of a claimed disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board notes that while the Veteran was seen in service for tinea and other skin fungal infections, he was granted service connection for tinea pedis based on those specific findings in service.  Thus, without additional skin conditions for consideration, the findings in service that served as a basis for the already granted service-connection for tinea pedis may not be considered as there is no evidence of a distinctly separate skin disability in service, while there is evidence of a separate skin disability of psoriasis after service.  

Moreover, the Board notes that the only medical opinion to address the medical relationship, if any, between psoriasis and service weighs against the claim.  The Board finds that the January 2014 examiner's supplemental opinion constitutes probative evidence on the medical nexus questions as it was based on review of the Veteran's documented medical history and assertions and examination.  In addition, the VA examiner noted consideration of the Veteran's service medical records, the skin conditions treated in service, and that the Veteran is already service-connected for tinea related to those skin conditions.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). The examiner provided a definitive opinion that was clear and provided reasons and bases for the conclusions rendered. The examiner explained that, essentially, the onset of the Veteran's psoriasis was not in service, and that the manifestations were noted as sudden, many years after service, and possibly associated with a bacterial infection.  The basis for the negative opinion is consistent with the evidence of record, and with the Veteran's own statements as to onset.  Significantly, the Veteran has not has presented or identified any contrary medical opinion that supports the claim for service connection for psoriasis.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim is his own lay statements. The Veteran can testify to that which they are competent to observe, such as symptoms of a skin condition, but is not competent to provide a medical diagnosis.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Even considering the Veteran's statements as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints of a skin condition, diagnosed as psoriasis, until October 2006, and no evidence that the Veteran related such condition to service until he submitted a claim in November 2007 for VA compensation.  Furthermore, the skin rash was reported as of sudden, recent onset in 2006.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (a pecuniary interest may affect the credibility of testimony).  Therefore, the Board finds that the Veteran's statements as to continuity of symptomatology are less credible and carry less probative weight. The Veteran has not submitted competent medical evidence that related his diagnosis of psoriasis to service.  Furthermore, it is not shown that the Veteran has the medical expertise to distinguish between the many different types of skin disabilities to determine whether the psoriasis is related to the tinea pedis for which he was treated in service and for which he is already service-connected.

While the Veteran attributes his psoriasis to service, it does not necessarily follow that there is a relationship between his current psoriasis and service.  In this case, the Board finds that the contemporaneous in-service evidence of record, considered with the post service evidence of record, is of more probative and persuasive value than the Veteran's assertions.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The most persuasive evidence is the VA examination and opinion that found that the current psoriasis was not related to the service-connected tinea pedis and was most likely incurred after service.

Accordingly, the Board finds that the preponderance of the evidence weighs against a finding that psoriasis is related to active service.  Therefore, the Board concludes that that disability was not incurred in or aggravated by service. As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on that basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  Therefore, painful motion should be considered to determine whether a higher rating is warranted on that basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran is in receipt of a 10 percent disability rating for a service-connected left ankle disability prior to March 30, 2012, and a 20 percent rating as of March 30, 2012 pursuant to Diagnostic Code 5271.  

Limited motion of the ankle is rated under Diagnostic Code 5271.  Under that diagnostic code, a 10 percent rating is warranted for moderate limitation of motion of the ankle.  A 20 percent rating is warranted for marked limitation of the motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

The normal range of motion for the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II (2014).

Words such as moderate and marked are not defined in the VA Schedule for Rating Disabilities.  Use of terminology such as severe by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.

After review of the lay and medical evidence of record, the Board finds that, for the entire appeal period, the Veteran's left ankle disability has more nearly approximated marked limitation of ankle motion under Diagnostic Code 5271 which warrants a 20 percent rating.  38 C.F.R. § 4.71a (2014).  For the entire period on appeal, the Veteran's left ankle disability has been manifested by symptoms of continuous pain, stiffness, loss of plantar flexion, and loss of dorsal flexion with additional limitation of motion on repetitive motion and objective evidence on pain on motion and as such more closely approximates marked limitation of left ankle motion required for a 20 percent rating under Diagnostic Code 5271.  

The evidence includes a December 2006 VA joint examination report showing that the Veteran complained of left ankle pain with an intensity of 5/10 and it was accompanied with stiffness and occasional swelling.  The Veteran referred to having stability and sensation in his left lower extremity.  He reported having periods of flare ups with a severity of 9/10 affecting him at least three or four times per month and a duration of three to four hours.  The precipitating factors of pain is reported as long standing, ambulation, and cloudy or rainy days exacerbate pain.  He denied additional limitation of motion.  He used a four point cane for ambulation.  The Veteran walked with an antalgic gait and was limping on his left foot.  No ankylosis was present.  Range of motion testing of the left ankle joint revealed dorsiflexion from 0 to 15 degrees, painful in the last 10 degrees with a function of 5 degrees due to pain.  Plantar flexion was from 0 to 35 degrees, painful in the last 10 degrees with a functional loss of 10 degrees due to pain.  Pain was elicited without any evidence of weakness, fatigue, or functional loss.   There was tenderness on palpation of the left ankle joint at the lateral malleolar area.  There was no varus or valgus angulation.  An MRI of the left ankle revealed the possibility of pathology of posterior talofibular and anterior talofibular ligament rupture.  There was edema at the ankle joint.  The diagnosis was left ankle strain.

A May 2009 VA joints examination report shows that the Veteran complained of left ankle pain, giving way, stiffness, weakness, decreased speed of joint motion, and symptoms of inflammation to include swelling and tenderness.  The Veteran stated he had weekly flare-ups of moderate severity lasting hours.  Precipitating factors included prolonged walking and walking on irregular surfaces.  The Veteran's impression of the effects of flares was decreased ambulation secondary to left ankle pain.  The Veteran was unable to stand for more than a few minutes.  He was able to walk more than a quarter mile, but less than a mile.  He occasionally used a cane.  Physical examination revealed a normal gait.  There was no objective evidence of pain with active motion.  Left dorsiflexion was 0 to 15 degrees and left plantar flexion was 0 to 35 degrees.  There was no objective evidence of pain or additional limited motion following repetitive motion.  There was no joint ankylosis.  The diagnosis was left ankle sprain with associated left ankle pain.  There were mild to moderate effects on the Veteran's usual daily activities, with only sports prevented.  

In a March 2012 VA ankle examination report, the Veteran was diagnosed with left ankle strain.  The Veteran reported flare-ups that impacted his left ankle upon standing or ambulating for more than 20 minutes.  Range of motion testing revealed plantar flexion to 20 degrees with objective evidence of painful motion beginning at 5 degrees, left ankle dorsiflexion to 10 degrees, with objective evidence of painful motion beginning at 0 degrees.  The Veteran was able to perform repetitive use testing with three repetitions with plantar flexion to 10 degrees and dorsiflexion to 10 degrees.  The examiner noted that the Veteran had additional limitation in range of motion of the ankle following repetitive use testing.  He also had less movement than normal, weakened movement, and pain on movement.  The Veteran also had localized tenderness or pain on palpation of the joints/soft tissue of the left ankle.  Muscle strength testing was 5/5.  There was no laxity and no ankylosis.  The Veteran uses a brace constantly and shoes on a regular basis for left ankle pain.  X-rays revealed degenerative or traumatic arthritis in both ankles.  In regard to his left ankle condition impacting his ability to work, the examiner noted that the Veteran was limited in his ability to ambulate.  The examiner concluded that the Veteran's actual condition was of moderate severity.  

A January 2013 VA podiatry record shows that the Veteran was seen for complaints of left ankle pain that he reported was 8/10.  It was more painful at night.  The examiner found left ankle and foot pain upon direct pressure of the dorsum aspect of the foot with local swelling of the ankle joint.  The assessment was tendinitis, degenerative joint disease at the metatarsal joints, and ankle synovitis.   

The Board has found that a 20 percent rating is warranted for the period under review under Diagnostic Code 5271.  That is the highest schedular rating under Diagnostic Code 5271.  Therefore, that diagnostic code cannot serve as a basis for an increased rating because the maximum schedular rating is already assigned.

The Board also finds that no higher or separate schedular rating is warranted under any of the other codes pertaining to the ankle.  The evidence shows that the Veteran's left ankle disability is not manifested by ankylosis for any period as ranges of motion have been consistently reported and the examiner found that there was no ankylosis.  Therefore, a higher rating is not warranted under either Diagnostic Code 5270 for ankle ankylosis or Diagnostic Code 5272 for subastragalar or tarsal joint ankylosis.  Ranges of motion of the ankle have been shown on all examinations.  Also, the evidence does not show that the Veteran's left ankle has undergone astragalectomy or is manifested by malunion of os calcis or astragalus.  Therefore, a rating under Diagnostic Code 5274 or 5273 is not warranted.  The Board has also considered Diagnostic Codes 5276, 5277, 5278, and 5283, which concern disabilities of the foot and provide for ratings higher than 20 percent.  However, since the Veteran's left ankle disability is not shown by the medical evidence to manifest flatfoot, weak foot, claw foot or malunion or nonunion of the tarsal or metatarsal bones, those Diagnostic Codes are not applicable.

Accordingly, despite the range of motion findings of record, absent a diagnosis of ankylosis or findings of symptoms akin to fusion of the ankle joint, the Board concludes that the Veteran's service-connected left ankle disability is appropriately compensated as 20 percent disabling under Diagnostic Code 5271 for marked limitation of ankle motion.  The Board reaches the same conclusion even when considering functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the 20 percent rating adequately compensates the Veteran for any pain, tenderness, weakness, and incoordination associated with his service-connected left ankle disability, and none of the findings have been shown to be so disabling as to, effectively, result in ankylosis or fusion of the ankle joint, as required for the next higher rating.

Also for consideration is the more general rating criteria for other foot injuries under Diagnostic Code 5284 which provides a 30 percent rating for severe foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014).

After consideration of the all pertinent evidence, the Board finds that the Veteran's left ankle disability does not approximate the severe level of foot disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014).  The evidence of record shows that the Veteran has reported difficulty walking.  He has been observed to have objective pain on range of motion testing.  However, the VA examinations show that the Veteran has retained sufficient movement in his left ankle despite having restricted range of motion.  Notably, each of the examiners reported that the Veteran did not have any obvious deformity in either ankle and there is no medical findings of joint instability.  Muscle strength testing has been normal.  Functional impairment of the left ankle has been described as pain on movement.  The March 2012 examiner found that the impact of the Veteran's left ankle condition on his ability to work would be difficulty ambulating.  Thus, the Board finds that the preponderance of the evidence weighs against a finding of a severe foot disability due to the left ankle.  Therefore, a higher rating is not warranted under the criteria for other foot injuries  38 C.F.R. §§ 3.102, 4.2, 4.6 (2014).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for a left ankle disability during the entire appeal period.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Ratings

The Board finds that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating.  38 C.F.R. § 3.321(b)(1) (2014); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The record does not show that the Veteran has been hospitalized for the left ankle disability.  There is also no objective evidence showing that his left ankle disability has caused marked interference with employment beyond that anticipated by the assigned rating.  The rating criteria reasonably describe the Veteran 's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Therefore, the disability picture for the Veteran's service-connected left ankle disability is contemplated by the rating schedule, and the assigned schedular ratings are adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.


ORDER

Service connection for psoriasis is denied.

A 20 percent disability rating for a left ankle disability, but not higher, is granted during the entire appeal period.  



REMAND

With regard to the claim for a higher rating for sinusitis, the Board notes that in December 2014 correspondence, the Veteran requested a local hearing before a Decision Review Officer (DRO) at the local RO.  Records associated with the file show that the Veteran is scheduled for a DRO hearing later this month.  Therefore, a remand is warranted to associate the hearing transcript with the file and for readjudictation of the claim.  

In addition, pursuant to the Board instructions in the November 2013 remand, a supplemental mental health opinion was obtained to address the nature and etiology of any psychiatric disability in December 2013.  However, while the February 2014 supplemental statement of the case references the December 2013 medical opinion, a copy of the actual report is not associated with the record.  Without a copy of the medical opinion, the Board is without a complete record to issue a decision on that matter.  Thus, a remand is warranted to obtain a copy of the December 2013 VA medical opinion and associate it with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Associate a copy of the December 2013 VA mental health supplemental medical opinion and associate it with the record.

2.  Associate a copy of the May 2015 DRO hearing transcript with the record.  If the Veteran cancels the hearing or does not appear, that should be documented in the record.   

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


